United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, FOOD
)
SAFETY INSPECTION SERVICE, Waterloo, IA, )
Employer
)
__________________________________________ )
R.A., Appellant

Appearances:
Martin Ozga, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-83
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2007 appellant filed a timely appeal from a July 19, 2007 decision of the
Office of Workers’ Compensation Programs, denying her claim for disability after
January 26, 2002. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant had any disability or medical condition after January 26,
2002 causally related to her December 3, 2001 employment injury.
FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated December 19, 2005, the Board
affirmed an April 21, 2004 Office decision denying appellant’s claim for compensation after
January 26, 2002 and a March 4, 2005 decision in which an Office hearing representative
1

See Docket No. 05-1031 (issued December 19, 2005).

affirmed the April 21, 2004 decision. The facts of this case, as set forth in the prior Board
decision, are herein incorporated by reference.
On January 10, 2002 appellant, then a 53-year-old food inspector, filed an occupational
disease claim alleging that on December 3, 2001 she sustained tarsal tunnel syndrome and
plantar fasciitis of her feet due to the prolonged standing required in her job. She stopped work
on December 26, 2001.2 The Office accepted appellant’s claim for a temporary aggravation of
bilateral tarsal tunnel syndrome with no disability after January 26, 2002.
In its April 21, 2004 decision, the Office denied appellant’s claim for disability after
January 26, 2002 based on the March 22, 2004 report of Dr. Scott B. Neff, a Board-certified
orthopedic surgeon selected to resolve a conflict in the medical opinion evidence. Dr. Neff
determined that she had no residual disability after January 26, 2002 causally related to her
accepted temporary aggravation of preexisting mild tarsal tunnel syndrome.
On August 10, 2006 appellant requested reconsideration and submitted additional
evidence, including a copy of a June 30, 2006 letter she received from the Iowa Board of
Medical Examiners (the medical board) and a June 30, 2006 settlement agreement between the
medical board and Dr. Neff.3 The medical board informed her that it was instituting disciplinary
action against Dr. Neff for three incidents: failing to evaluate a patient in a timely manner
following her admission to a hospital, failing to appropriately manage the postoperative care of a
knee replacement patient in 1999, and failing to perform a proper examination and assessment of
a patient. Under the terms of a settlement agreement, Dr. Neff received a reprimand, was
assessed a $12,500.00 civil penalty and was required to complete 12 hours of continuing medical
education. He was also required to personally evaluate all patients admitted to a hospital under
his care in a timely manner, perform appropriate and thorough histories and physical
examinations and ensure that his medical records accurately reflected all examinations that he
performed. Dr. Neff was also subject to certain monitoring requirements for a period of two
years. Neither the medical board’s letter to appellant, nor the June 30, 2006 settlement
agreement between Dr. Neff and the medical board, identifies the patients involved in the
medical board’s decision to take disciplinary action taken against Dr. Neff.
By decision dated July 19, 2007, the Office denied modification of its denial of
appellant’s claim for disability after January 26, 2002.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of proving by the preponderance of the reliable, probative and substantial evidence that
she was disabled for work as the result of an employment injury.5 Monetary compensation
2

The record shows that appellant began working for the employing establishment on July 16, 2001.

3

Appellant filed a complaint with the state medical board against Dr. Neff in 2004. She also filed a complaint
with the Office regarding her March 22, 2004 impartial medical examination performed by Dr. Neff.
4

5 U.S.C. §§ 8101-8193.

5

Thomas M. Petroski, 53 ECAB 484 (2002).

2

benefits are payable to an employee who has sustained wage loss due to disability for
employment resulting from the employment injury.6 Whether a particular employment injury
causes disability for employment and the duration of that disability are medical issues which
must be proved by a preponderance of reliable, probative and substantial medical evidence.7
Under the Act, when employment factors cause an aggravation of an underlying
condition, the employee is entitled to compensation for the periods of disability related to the
aggravation.8 When the aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation has ceased, even if the employee is
medically disqualified to continue employment because of the effect work factors may have on
the underlying condition.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.10 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.11
ANALYSIS
The Board finds that this case is not in posture for a decision. Appellant has submitted
documents regarding disciplinary action taken against Dr. Neff by the state medical board. She
asserts that the action taken by the medical board raises the issue of whether he conducted a
thorough examination and evaluation of her on March 22, 2004 and whether his opinion that she
had no work-related disability after January 26, 2002 is still entitled to special weight.
In Geraldine Foster,12 appellant asserted that the report of an impartial medical specialist
selected by the Office in her case was not entitled to special weight. She submitted copies of
state court decisions in which judges found that the physician had provided false testimony and
engaged in other unprofessional conduct. The Board reversed the termination of appellant’s
compensation benefits, in part, because the evidence indicated that the physician was not an
appropriate choice for an impartial medical specialist resolving a conflict of medical opinion in a
claim under the Act.
6

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Raymond W. Behrens, 50 ECAB 221 (1999).

9

Id.

10

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
11

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

12

54 ECAB 435 (2003).

3

The instant case involves a state medical oversight board rather than a court. The
situation in this case is similar to Foster in that there are incidents where the conduct of a
physician were determined to be inappropriate and unprofessional. The June 30, 2006 settlement
agreement between Dr. Neff and the medical board includes a finding that he failed to perform a
proper examination and assessment of an unidentified patient. On appeal, counsel contends that
this reference in the notice of disciplinary action pertains to Dr. Neff’s examination of appellant.
There is insufficient evidence of record to establish that appellant is the patient whose
examination was found by the medical board to be improper. On remand, the Office should
further develop the evidence on the issue of whether Dr. Neff’s March 22, 2004 report is entitled
to special weight in light of the new evidence from the state medical board. After such further
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should further develop the evidence on the issue of whether Dr. Neff’s March 22, 2004 medical
report is entitled to special weight.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2007 is set aside and the case remanded for further action
consistent with this decision.
Issued: April 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

